      Case 3:17-cv-04339-VC Document 73 Filed 07/30/21 Page 1 of 6




 1 SEE NEXT PAGE FOR LIST OF COUNSEL
 2
 3                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
 4                               SAN FRANCISCO DIVISION
 5 BIO-RAD LABORATORIES, INC. AND           Case No. 3:17-cv-4339-VC
   LAWRENCE LIVERMORE NATIONAL
 6 SECURITY, LLC,
                                            JOINT STIPULATION AND
 7                                          [PROPOSED] ORDER OF DISMISSAL
              Plaintiffs,
 8      vs.
                                            Judge: Vince Chhabria
 9 10X GENOMICS, INC.
10
              Defendant.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                    Case No. 3:17-cv-4339-VC
                                                              JOINT STIPULATION OF DISMISSAL
        Case 3:17-cv-04339-VC Document 73 Filed 07/30/21 Page 2 of 6




 1   QUINN EMANUEL URQUHART &               Randy Z. Wu (SBN 293090)
     SULLIVAN, LLP                          6230 Stoneridge Mall Road
 2   David Bilsker (Bar No. 152383)         Pleasanton CA 94588
     davidbilsker@quinnemanuel.com          Telephone: (925) 401-7318
 3   50 California Street, 22nd Floor       Randy.Wu@10xgenomics.com
     San Francisco, California 94111-4788
 4   Telephone: (415) 875-6600              TENSEGRITY LAW GROUP, LLP
     Facsimile: (415) 875-6700              MATTHEW D. POWERS (Bar No. 104795)
 5                                          matthew.powers@tensegritylawgroup.com
     Kevin Johnson (Bar No. 177129)         555 Twin Dolphin Drive, Suite 650
 6   kevinjohnson@quinnemanuel.com          Redwood Shores, CA 94065
     555 Twin Dolphin Dr., 5th Floor        Telephone:   (650) 802-6000
 7   Redwood Shores, California 94065       Facsimile:   (650) 802-6001
     Telephone: (650) 801-5000
 8   Facsimile: (650) 801-5100              AZRA M. HADZIMEHMEDOVIC (Bar No.
                                            239088)
 9   Attorneys for Plaintiffs               azra@tensegritylawgroup.com
                                            8260 Greensboro Drive, Suite 260
10   Bio-Rad Laboratories, Inc. and         McLean, VA 22102
     Lawrence Livermore National            Telephone:    (703) 940-5031
11   Security, LLC                          Facsimile:    (650) 802-6001
12                                          PAUL, WEISS, RIFKIND, WHARTON &
                                            GARRISON LLP
13                                          Nicholas Groombridge
                                            Jennifer H. Wu
14                                          Josephine Young
                                            1285 Avenue of the Americas
15                                          New York, NY 10019-6064
                                            Telephone: (212) 373-3000
16                                          Facsimile: (212) 757-3990
17                                          Megan F. Raymond
                                            2001 K Street, NW
18                                          Washington, DC 20006
                                            Telephone: (201) 223-7300
19                                          Facsimile: (201) 223-7420
20
                                            Attorneys for Defendant
21                                          10X Genomics, Inc.
22
23
24
25
26
27
28

                                                                      Case No. 3:17-cv-4339-VC
                                                                JOINT STIPULATION OF DISMISSAL
         Case 3:17-cv-04339-VC Document 73 Filed 07/30/21 Page 3 of 6




 1           WHEREAS, Bio-Rad Laboratories, Inc. (“Bio-Rad”) and the Lawrence Livermore
 2 National Security, LLC (“LLNS”) (collectively, “Plaintiffs”) asserted claims of infringement of
 3 U.S. Patent Nos. 9,089,844; 9,126,160; 9,216,392; 9,347,059; 9,500,664; 9,636,682; and
 4 9,649,635 (collectively, “the Bio-Rad Patents-in-Suit”) against 10X Genomics, Inc. (“10X”) (Dkt.
 5 No. 1);
 6           WHEREAS, 10X Genomics, Inc. (“10X”) answered, asserted affirmative defenses, and
 7 counterclaimed for declaratory judgment of non-infringement and invalidity of the Bio-Rad
 8 Patents-in-Suit (Dkt. No. 25);
 9           WHEREAS, Plaintiffs and 10X have mutually agreed to a settlement of their respective
10 claims;

11           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between
12 Plaintiffs and 10X, through their respective undersigned counsel, pursuant to Federal Rule of Civil
13 Procedure 41(a)(1)(A)(ii):
14           1.     To dismiss with prejudice Plaintiffs’ claims for infringement of the Bio-Rad Patents-
15 in-Suit against 10X (Dkt. No. 1, First through Seventh Causes of Action).
16
             2.     To dismiss without prejudice 10X’s counterclaims for non-infringement and
17
     invalidity of the Bio-Rad Patents-in-Suit against Plaintiffs (Dkt. No. 25, First through Fourteenth
18
     Causes of Action of 10X’s Counterclaims for Declaratory Judgment);
19
20           Each party shall bear its own costs, expenses, and attorneys’ fees incurred with respect to all

21 claims, defenses, and counterclaims in this Action.
22
23
24
25
26
27
28

                                                                                     Case Nos. 3:17-cv-4339-VC
                                                                                JOINT STIPULATION OF DISMISSAL
         Case 3:17-cv-04339-VC Document 73 Filed 07/30/21 Page 4 of 6




 1 Dated: July 28, 2021
 2
    /s/ David Bilsker                        /s/ Azra M. Hadzimehmedovic
 3 QUINN EMANUEL URQUHART &                  Randy Z. Wu (SBN 293090)
   SULLIVAN, LLP                             6230 Stoneridge Mall Road
 4 David Bilsker (Bar No. 152383)            Pleasanton CA 94588
   davidbilsker@quinnemanuel.com             Telephone: (925) 401-7318
 5 50 California Street, 22nd Floor          Randy.Wu@10xgenomics.com
   San Francisco, California 94111-4788
 6 Telephone: (415) 875-6600                 TENSEGRITY LAW GROUP, LLP
   Facsimile: (415) 875-6700                 MATTHEW D. POWERS (Bar No. 104795)
 7
                                             matthew.powers@tensegritylawgroup.com
   Kevin Johnson (Bar No. 177129)            555 Twin Dolphin Drive, Suite 650
 8 kevinjohnson@quinnemanuel.com
                                             Redwood Shores, CA 94065
   555 Twin Dolphin Dr., 5th Floor           Telephone:   (650) 802-6000
 9 Redwood Shores, California 94065
                                             Facsimile:   (650) 802-6001
   Telephone: (650) 801-5000
10 Facsimile: (650) 801-5100
                                             AZRA M. HADZIMEHMEDOVIC (Bar No.
11 Attorneys for Plaintiffs                  239088)
                                             azra@tensegritylawgroup.com
12 Bio-Rad Laboratories, Inc. and            8260 Greensboro Drive, Suite 260
                                             McLean, VA 22102
13 Lawrence Livermore National               Telephone:    (703) 940-5031
   Security, LLC                             Facsimile:    (650) 802-6001
14
                                             PAUL, WEISS, RIFKIND, WHARTON &
15                                           GARRISON LLP
                                             Nicholas Groombridge
16                                           Jennifer H. Wu
                                             Josephine Young
17                                           1285 Avenue of the Americas
                                             New York, NY 10019-6064
18                                           Telephone: (212) 373-3000
                                             Facsimile: (212) 757-3990
19                                           ngroombridge@paulweiss.com
                                             jwu@paulweiss.com
20                                           jyoung@paulweiss.com

21                                           Megan F. Raymond
                                             2001 K Street, NW
22                                           Washington, DC 20006
                                             Telephone: (201) 223-7300
23                                           Facsimile: (201) 223-7420
                                             mraymond@paulweiss.com
24
                                             Attorneys for Defendant
25
                                             10X Genomics, Inc.
26
27
28

                                           -2-                          Case No. 3:17-cv-4339-VC
                                                                  JOINT STIPULATION OF DISMISSAL
         Case 3:17-cv-04339-VC Document 73 Filed 07/30/21 Page 5 of 6




 1                ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
 2          I hereby attest that all signatories listed above, on whose behalf this Joint Stipulation of
 3 Dismissal with Prejudice is submitted, concur in the filing’s content and have authorized the filing
 4
 5 Dated: July 28, 2021                                  /s/ Azra M. Hadzimehmedovic

 6
                                                         Azra M. Hadzimehmedovic
 7                                                       Attorneys for Defendant
 8
 9
10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       -3-                            Case No. 3:17-cv-4339-VC
                                                                                JOINT STIPULATION OF DISMISSAL
       Case 3:17-cv-04339-VC Document 73 Filed 07/30/21 Page 6 of 6




 1                              [PROPOSED] ORDER

 2

 3       PURSUANT TO STIPULATION, IT IS SO ORDERED.

 4

 5 DATED: July _30_, 2021

 6

 7
                                       Honorable Vince Chhabria
 8                                     United States District Judge
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                          -4-                          Case No. 3:17-cv-4339-VC
                                                                 JOINT STIPULATION OF DISMISSAL
